            Case 4:16-cv-00713-JM Document 206 Filed 12/07/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


 BURRIS RICHARD STOVALL,
 Administrator of the Estate of RICHARD
 JOSHUA STOVALL, Deceased

        Plaintiffs

 vs.

 MACK TRUCKS, INC.;                                  Civil No. 4:16-cv-00713-JLH
 INDIANA MILLS & MANUFACTURING,
 INC.

        Defendants.




                UNOPPOSED MOTION FOR NEW SCHEDULING ORDER


       1.        This is a products liability, negligence, breach of warranty and Deceptive Trade

Practices claim that arises out of a heavy truck accident that occurred on June 1, 2015 near Hot

Spring, Arkansas. Under the existing schedule, the case is scheduled for trial on August 9, 2021.

       2.        Due to the Covid-19 virus, the parties have been unable to complete discovery

and will not be able complete expert-related work and discovery due to travel restrictions,

quarantines, lock-downs, and stay-home orders in place across the country, all of which have

compromised the expert witnesses’ ability to travel for inspections and to conduct necessary

testing and analysis. As a consequence, the present schedule is simply impossible to meet,

especially the expert-related work and discovery that was needed in 2020, all of which is

essential to meeting the deadlines. The referenced activities are not the type activities that can be


                                                 1
            Case 4:16-cv-00713-JM Document 206 Filed 12/07/20 Page 2 of 3




conducted by phone or Zoom.

       3.        The parties have communicated and agree that the schedule needs to be revised,

including changing the trial date. Given the current state of the pandemic, the parties hope that a

4 to 6-month extension will suffice. That assumes of course that the global crisis surrounding the

virus improves so that parties, attorneys and witnesses can again be free to travel and conduct

necessary trial preparations.

       4.        Given the number of parties, out-of-state counsel, and out-of-state witnesses

involved, and given the fact that virtually the entire 2020 docket for all counsel has been shifted

to 2021 and 2022, the parties would respectfully suggest that a brief phone conference to discuss

a workable trial date in late 2021 or early 2022 would be preferred.

       5.        The parties confirm that the request is not for purposes of delay, but to address

legitimate obstacles that prevent, and have prevented, appropriate trial preparation during 2020,

which in turn compromises the ability to meet the present schedule and trial date.



 DATED this 7th day of December, 2020.



 APPROVED AS TO FORM AND CONTENT:



 /s/ Frank Brannen
 Frank Brannen
 Counsel for Defendant MACK TRUCKS


 /s/ Blake Shelby
 Blake Shelby
 Counsel for Defendant IMMI




                                                2
         Case 4:16-cv-00713-JM Document 206 Filed 12/07/20 Page 3 of 3




                                            RESPECTFULLY SUBMITTED,

                                            Tab Turner AR Bar 85158
                                            TURNER & ASSOCIATES, P.A.
                                            4705 Somers Ave, Suite 100
                                            North Little Rock, AR, 72116
                                            501-791-2277 – Phone
                                            501-791-1251 – Fax
                                            tab@tturner.com

                                            and

                                            Ray Baxter (Bar 78012)
                                            James R. Baxter (Bar 2017191)
                                            THE BAXTER LAW FIRM, PLLC
                                            3115 Alcoa Road
                                            Benton, AR 72015
                                            501-315-2971 – Phone
                                            501-712-2856 – Fax
                                            raybaxterpa@gmail.com

                                            Attorneys for the Plaintiffs




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of this pleading was served on counsel of record as required
by law on this the 7th day of December, 2020.


/s/ C. TAB TURNER
COUNSEL FOR PLAINTIFF




                                               3
